430 F.2d 1177
UNITED STATES of America, Plaintiff-Appellee,v.Franzo Wayne KING, Defendant-Appellant.
No. 25579.
United States Court of Appeals, Ninth Circuit.
September 25, 1970.
Rehearing Denied November 16, 1970.

Appeal from the United States District Court for the Central District of California; Russell E. Smith, Judge.
Rodney A. Klein (argued), of Fields & Klein, Sacramento, Cal., for appellant.
Charles S. Fenning (argued), Asst. U. S. Atty., Harry D. Steward, U. S. Atty., Phillip W. Johnson, Asst. U. S. Atty., San Diego, Cal., for appellee.
Before MADDEN,* Judge, United States Court of Claims, DUNIWAY, Circuit Judge, and SWEIGERT,** District Judge.
PER CURIAM:


1
This is an appeal from the denial, by the District Court, of the defendant's motion for an order permitting the defendant to withdraw his plea of guilty, and setting aside the judgment and sentence theretofore entered against him. The motion was made pursuant to Rule 32(d) and Rule 35 of the Federal Rules of Criminal Procedure. The District Court denied the motion and filed an opinion which appears in 307 F.Supp. at page 217. Our conclusion is that the District Court's decision was right, for the reasons stated in the Court's able opinion. We therefore affirm the denial of the defendant's motion.


2
Affirmed.



Notes:


*
 Honorable J. Warren Madden, Senior Judge of the United States Court of Claims, sitting by designation


**
 Honorable William T. Sweigert, United States District Judge, Northern District of California, sitting by designation